                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION




MINH B. HOANG,
                                                                                3: 19-cv-1158-AC
                              Plaintiff,
                                                                         ORDER OF DISMISSAL
       v.

HEALTH CARE SERVICE CORPORATION,
a mutual legal reserve company, dba BLUE
CROSS BULE SHIELD OF ILLINOIS,

                              Defendant.


ACOSTA, Magistrate Judge:

       The Court GRANTS the parties' Stipulated Motion to Dismiss (ECF #12). Accordingly, IT

IS HEREBY ORDERED, that: (1) This matter is DISMISSED with PREJUDICE; (2) Motions, if

any, are DENIED as moot; and (3) Each party to bear its own costs and attorneys' fees; and all

scheduling dates in this matter are vacated and stricken from the calendar.




                                         ~Lf
       DATED this (e11\aay ofSepte~~
                                   ... ,(·2.019.        (~)        ,.

                                           , I_ j
                                      ¥,    \
                                             \"··)
                                                  ;
                                                      JOHNY.ACOSTA
                                                      United States Magistrate Judge



1- ORDER OF DISMISSAL
